         Case 1:19-cv-06912-RA-KHP Document 9 Filed 09/19/19 Page 1 of 1

THE WEITZ LAW FIRM, P.A.
                                                                             Bank of America Building
                                                                        18305 Biscayne Blvd., Suite 214
                                                                               Aventura, Florida 33160


September 19, 2019

VIA CM/ECF
Honorable Judge Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square - Courtroom 1506
New York, New York 10007

               Re:     Velasquez v. Lemage Inc., d/b/a Quartino Bottega Organica et al.
                       Case 1:19-cv-06912-RA

Dear Judge Abrams:

       The undersigned represents the Plaintiff in the above-captioned matter.

        The Initial Pre-Trial Conference in this matter is currently scheduled for October 11, 2019, at
3:00 p.m., in Your Honor's Courtroom. The undersigned will be out of the country, in Israel, on that
date in preparation and observance of the several upcoming non-working Jewish holidays of Rosh
Hashanah, Yom Kippur, Sukkot, Shmini Atzeret, and Simcha Torah. Therefore, it is respectfully
requested that said Conference be adjourned to a date during the last week October, first week of
November, or any subsequent date which is most convenient to the Court. Alternatively, in the event
the Conference is not able to be adjourned, the undersigned respectfully requests permission to attend
the Conference telephonically from Israel.

       Plaintiff’s undersigned counsel has conferred with opposing counsel, who consents to this
adjournment request.

       Thank you for your consideration of this first adjournment request.

                                              Sincerely,

                                              By: /S/ B. Bradley Weitz            .
                                                 B. Bradley Weitz, Esq. (BW 9365)
                                                 THE WEITZ LAW FIRM, P.A.
                                                 Attorney for Plaintiff
                                                 Bank of America Building
                                                 18305 Biscayne Blvd., Suite 214
                                                 Aventura, Florida 33160
                                                 Telephone: (305) 949-7777
                                                 Facsimile: (305) 704-3877
                                                 Email: bbw@weitzfirm.com
